DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/28/2022.
Applicant's election with traverse of Group 1, claims 1 – 13 & 15 - 19 in the reply filed on 07/28/2022 is acknowledged.  Group 2, Claims 14 & 20 have been withdrawn. The traversal is on the ground(s) that there is no burden between Groups 1 and 2. 
This is not found persuasive because the groupings are classified in distinct classes and would have different fields of search that would cause a serious burden upon examiner.  
Further, Group 1 claims do not require: “computing apparatus and one or more manufacturing apparatuses that are operable to perform the method.” 
Burden further exists because of their distinct classes and they require two separate searches.  Group 1 is classified in B33Y10/00 (Processes of additive manufacturing),  whereas Group 2 is classified in B22F2203/00 (Controlling).
The requirement is still deemed proper and is therefore made FINAL.


Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2020/0373642 Aston et al. (‘Aston hereafter), App 16/422939
U.S. 2002/0147521 Mok et al. (‘Mok hereafter), App 10/045540
U.S. 2019/0204807 Nelaturi et al. (‘Nelaturi hereafter), App 15/858520
U.S. 2020/0316856 Mojdeh et al. (‘Mojdeh hereafter), App 16/837978
U.S. 2021/0390229 Mirzendehdel et al. (‘Mojdeh hereafter), App 16/901187
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 14 & 20 have been withdrawn.
No Claims have been canceled.
Claims are allowed or objected to for allowable subject matter.

Information Disclosure Statement
The information disclosure statement filed 12/21/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the following references were not provided to the office but were cited on the statement:
1.	DELFS et al. “Optimized Build Orientation of Additive Manufactured Parts for Improved Surface Quality and Build Time.” Additive Manufacturing 12. 2016, pp 314-330.
2.	PANDEY et al. “Optimal Part Deposition Orientation in FDM by Using Multicriteria Genetic Algorithm”, International Journal of Production Research, 42, 19, 2004, pp. 4069-4089
3.	PAUL et al., “Optimization of Layered Manufacturing Process for Reducing Form Errors with Minimal Support Structures”, Journal of Manufacturing Systems, 36, 2015, pp 231 -243.
4.	ZHAO et al. “Determination of Optimal Build Orientation Based on Satisfactory Degree Theory for RPT”, Ninth International Conference on Computer Aided Design and Computer Graphics, IEEE, 2005, 6 pages.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because Figs 4 & 5 are unclear and of a poor quality  photograph that are blurry and it is unknown what is being shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 & 8 of copending Application No. 16/901187 in view of U.S. 2002/0147521 Mok et al. (‘Mok hereafter), and further in view of U.S. 2019/0204807 Nelaturi et al. (‘Nelaturi hereafter).
This is a provisional nonstatutory double patenting rejection.
Claims 4 - 9 is/are provisionally rejected under 35 U.S.C. 103 as being obvious over copending Application No. 16/901187 which has a common claim 7 – 9 & 19 with the instant application. Based upon the earlier effectively filed date of the copending application, it would constitute prior art under 35 U.S.C.102(a)(2) if published or patented. This provisional rejection under 35 U.S.C. 103 is based upon a presumption of future publication or patenting of the copending application. 
Regarding claim 4, Application 16/901187, claims 1 - 21 teaches: wherein the selected build orientation is found using an inaccessibility measure field of the set of one or more tools for the subtractive process, the model of the part and a model of a fixture used to secure the part and the supports during the subtractive process.
Regarding claim 16, Application 16/901187, claims 1 - 21 teaches: build orientation is found using an inaccessibility measure field of the removal tool, the model, and a model of a fixture used to secure the part and the supports during the subtractive process.
This provisional rejection might be overcome by: 
(1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); 
(2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or 
(3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention either were owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 10, 11 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0147521 Mok et al. (‘Mok hereafter), and further in view of U.S. 2019/0204807 Nelaturi et al. (‘Nelaturi hereafter).

		Regarding Claim[s] 1, ‘Mok discloses all the claim limitations including: A method comprising: 
defining a model of a part targeted for manufacturing by an additive process (‘Mok, Para 0002, “Most commercialized rapid prototyping (RP) systems currently found in the market are based upon a material additive, layered manufacturing principle. Examples of such systems are selective laser sintering and fused deposition manufacturing. In use of such systems, computer-aided design (CAD) models representing objects to be created are first decomposed into thin cross-sectional layer representations.” Para 0084, “Preferred embodiments of the present invention provide a RP system which is fully automated, meaning that drawings or data files submitted through the Internet or data (e.g. point cloud data) collected from a 3d digitizer are processed automatically in a secure server. The processing that occurs transforms the customer's drawings or data into a set of instructions for the creation of a prototype, and takes account of customer needs (for instance, model specification, budget, date and place of delivery).” followed by a subtractive process (‘Mok, Para 0087, “actual RP process, which may include prototype slicing,” (prototype slicing is included in RP process), Para 0144, “After the prototype slicing is completed, the algorithm recognizes, extracts and stores all standard features from the 3D model into the memory. These standard features may include cylindrical objects, holes, slot, spherical objects, and so forth. This allows the RP system to generate machining process for each of these standard features, rather than fabricating them with deposition processes, which are invariably much slower. Also, dedicated finishing processes for the standard features may be generated so that better finishing and accuracy for these features can be achieved.”); 
defining a plurality of potential build orientations for the additive process (‘Mok, “FIGS. 13a & 13b show a prototype slicing algorithm in a local RP data processing system embodying the present invention. Firstly, a 3D CAD model (which, as described above, may be received directly from a buyer or created from a physical model using a 3D digitizer) is loaded into the system. Next, the system defines horizontal plane surfaces of the model. The locations of these horizontal plane surfaces are dependent on the orientation of the model to system reference planes.”); 
defining a set of one or more tools for the subtractive process (‘Mok, Para 0071, Fig 11c, “tool changing system,” Para 0056, “tool changing mechanism”, Para 0026 “a tool carrying apparatus; a material deposition apparatus; and a material removal apparatus.” Para 0096 “Finally, post-auxiliary processes may be necessary in which, as illustrated in FIG. 4d, the prototype undergoes a de-binding or de-waxing process to remove support material deposited during fabrication thereof.”); 
for each orientation of the plurality of potential build orientations, determining support structures for the additive process (‘Mok, Para 0071, “Physical parts corresponding to these cross sectional layer representations are then built up in custom fabrication machines, layer-by-layer, using material additive processes. Layers of support structures may also be simultaneously built up, to fix and support the growing shape of the prototype.” And Para 0093, “Support material may be deposited with a support material dispenser at locations required to act as support structures for subsequent deposition of further build material, as illustrated in FIGS. 2a and 2b.”); 
selecting at least one of the plurality of potential build orientations with a minimal cost of portions of the support structures that are by the set of one or more tools (‘Mok, Para 0003, “Each commercialized RP system has its own unique strengths, which may relate to material properties, part specifications, total fabrication times, accuracy, cost or specific applications. In general, each such commercialized RP system is geared to producing a certain type of prototype, and is well-adapted for this task.” And Para 0006, “Hence, present RP systems are relatively slow, inefficient and labor-intensive. It is an object of the present invention to provide a prototype production system that alleviates some or all of these drawbacks.”); and 
using the at least one selected build orientation to build the part using the additive process and at least one tool in the set of tools for the subtractive process to remove the support structures (‘Mok, “FIGS. 13a & 13b show a prototype slicing algorithm in a local RP data processing system embodying the present invention.” And, Para 0071, Fig 11c, “tool changing system,” Para 0056, “tool changing mechanism”, Para 0026 “a tool carrying apparatus; a material deposition apparatus; and a material removal apparatus.” Para 0096 “Finally, post-auxiliary processes may be necessary in which, as illustrated in FIG. 4d, the prototype undergoes a rebinding or dewaxing process to remove support material deposited during fabrication thereof.”).
Except ‘Mok is silent regarding: selecting at least one of the plurality of potential build orientations with a minimal cost of portions of the support structures that are inaccessible by the set of one or more tools.
However, ‘Nelaturi teaches: Para 0007, “The analysis also requires determining whether supports are being placed in locations during AM that will later be inaccessible to the cutting tools used in the SM process.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Mok with Method for selecting a plurality of build orientations of structures that are inaccessible by the set of one or more tools as taught by ‘Nelaturi in order to provide a cost effective way to remove the support structure (‘Nelaturi, Paras 0007).

Regarding Claim[s] 10, ‘Mok & ‘Nelaturi discloses all the claim limitations including: set of one or more tools comprise two or more tools (‘Mok, teaches two or more tools, Para 0071, Fig 11c, Para 0056, Para 0026), 
the method further comprising for each of the potential build orientations (‘Mok, Para 0002, “Physical parts corresponding to these cross sectional layer representations are then built up in custom fabrication machines, layer-by-layer, using material additive processes. Layers of support structures may also be simultaneously built up, to fix and support the growing shape of the prototype.”), 
Except, ‘Mok, is silent regarding: determining a set of selected tools of two or more tools, the selected set of tools influencing the cost of the inaccessible portions of the support structures.
However, ‘Nelaturi does teach: determining a set of selected tools of two or more tools, the selected set of tools influencing the cost of the inaccessible portions of the support structures (‘Nelaturi teaches: Abst, motions of cutting tool to remove each support structure, Fig 2, #26 (library of tools), Para 0012, A collision-free support removal sequence is guaranteed to exist for every support structure in the set of accessible support structures. in further embodiments, various heuristics can be used to order the sequence of support removals, for instance, minimizing orientation changes, minimizing time or cost, maximizing surface quality, and so forth. Para 0042, “A "good" sequence could be determined by evaluating the candidate process plans based upon a manufacturing heuristic, optimization constraint, or cost constraint sought to be optimized, for instance, minimizing time, using as few orientations as possible for three-axis milling, or maximizing surface finish, such as described in U.S. Patent application Pub. No. US 2017/0220028, filed Jan. 29, 2016, pending, the disclosure of which is incorporated by reference.” and “The parameters include orientations and positions along which each cutting tool cuts away raw material. Each process plan includes a maximal set of translations for each cutting tool, where each translation includes a collision-free orientation of the cutting tool and a maximal machinable volume of material removable from the part in that orientation.” And “One of the actions is chosen as guided by a heuristic that is based on aggregate cost and the negative volume that remains after subtracting the maximal sub-volume for the action chosen. Each state and each action includes a tool, orientation of the tool, and a maximal machinable volume. The search ends when a goal condition is satisfied and the actions that satisfy the cost constraint function constitute the process plan to be used.” Para 0007,  “The analysis also requires determining whether supports are being placed in locations during AM that will later be inaccessible to the cutting tools used in the SM process.”).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Mok with Method for determining a tool selection of two or more tools to determine portions that are inaccessible when being removed as taught by  ‘Nelaturi in order to provide a cost effective way to remove the support structure (‘Nelaturi, Paras 0007, 0012, 0042).

Regarding Claim[s] 11, ‘Mok and ‘Nelaturi discloses all the claim limitations including: selected build orientation is further selected based on jointly minimizing a cost associated with the set of tools for the subtractive process and the cost of the inaccessible portions of the support structures (‘Nelaturi, Paras 0007, 0045, 0012, 0042).

Regarding Claim[s] 15, ‘Mok discloses all the claim limitations including: A method comprising: defining a manufacturing operation for a part, 
the manufacturing operation comprising an additive process (‘Mok, Para 0002, “Most commercialized rapid prototyping (RP) systems currently found in the market are based upon a material additive, layered manufacturing principle.”, Para 0084, Preferred embodiments of the present invention provide a RP system which is fully automated, meaning that drawings or data files submitted through the Internet or data (e.g. point cloud data) collected from a 3d digitizer are processed automatically in a secure server.) followed by a subtractive process (‘Mok, Para 0087, “actual RP process, which may include prototype slicing,” prototype slicing is included in RP process, Para 0144, “After the prototype slicing is completed, the algorithm recognizes, extracts and stores all standard features from the 3D model into the memory. These standard features may include cylindrical objects, holes, slot, spherical objects, and so forth. This allows the RP system to generate machining process for each of these standard features, rather than fabricating them with deposition processes, which are invariably much slower. Also, dedicated finishing processes for the standard features may be generated so that better finishing and accuracy for these features can be achieved.”), 
the subtractive process using a removal tool; modeling the manufacturing operation for a plurality of potential build orientations of the additive process (‘Mok, Para 0071, Fig 11c, “tool changing system,” Para 0056, “tool changing mechanism”, Para 0026 “a tool carrying apparatus; a material deposition apparatus; and a material removal apparatus.” Para 0096 “Finally, post-auxiliary processes may be necessary in which, as illustrated in FIG. 4d, the prototype undergoes a debinding or dewaxing process to remove support material deposited during fabrication thereof.”); 
for each orientation of the plurality of potential build orientations, determining supports for the part that are used by the additive process at the orientation (‘Mok, Para 0071, “Physical parts corresponding to these cross sectional layer representations are then built up in custom fabrication machines, layer-by-layer, using material additive processes.” And Para 0093, “Support material may be deposited with a support material dispenser at locations required to act as support structures for subsequent deposition of further build material, as illustrated in FIGS. 2a and 2b.”); 
selecting one of the plurality of potential build orientations that reduces a cost of portions of the support structures; and using the selected build orientation to build the part using the additive process and at least one tool in the set of tools for the subtractive process (‘Mok, Para 0003, “Each commercialized RP system has its own unique strengths, which may relate to material properties, part specifications, total fabrication times, accuracy, cost or specific applications. In general, each such commercialized RP system is geared to producing a certain type of prototype, and is well-adapted for this task.” And Para 0006, “Hence, present RP systems are relatively slow, inefficient and labor-intensive. It is an object of the present invention to provide a prototype production system that alleviates some or all of these drawbacks.” And “FIGS. 13a & 13b show a prototype slicing algorithm in a local RP data processing system embodying the present invention.” And, Para 0071, Fig 11c, “tool changing system,” Para 0056, “tool changing mechanism”, Para 0026 “a tool carrying apparatus; a material deposition apparatus; and a material removal apparatus.” Para 0096 “Finally, post-auxiliary processes may be necessary in which, as illustrated in FIG. 4d, the prototype undergoes a debinding or dewaxing process to remove support material deposited during fabrication thereof.”).
Except ‘Mok is silent regarding: selecting one of the plurality of potential build orientations that reduces a cost of inaccessible portions of the support structures; and using the selected build orientation to build the part using the additive process and at least one tool in the set of tools for the subtractive process.
However, ‘Nelaturi teaches: Para 0007, “The analysis also requires determining whether supports are being placed in locations during AM that will later be inaccessible to the cutting tools used in the SM process.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Mok with Method for selecting a plurality of build orientations with a minimal cost of portions of structures that are inaccessible by the set of one or more tools as taught by ‘Nelaturi in order to provide a cost effective way to remove the support structure (‘Nelaturi, Paras 0007).

Claim 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0147521 Mok et al. (‘Mok hereafter), and in view of U.S. 2019/0204807 Nelaturi et al. (‘Nelaturi hereafter), and further in view of U.S. 2020/0373642 Aston et al. (‘Aston hereafter).
		Regarding Claim[s] 2, ‘Mok & ‘Nelaturi discloses all the claim limitations except is silent regarding: at least one selected build orientation jointly minimizes the cost of the inaccessible portions of the support structures and a cost of all support structures.
		However, ‘Aston teaches: Para 0003, Additive Manufacturing (AM) is quickly gaining popularity in many industries as a method of rapid production at relatively low cost. AM, sometimes known as 3D printing, can be used to create a solid object from a 3D model by building the object incrementally. Para 0028, “Secondary supports may be understood by one skilled in the art of additive manufacture as supporting structures not included in the part design, which are added during manufacture to facilitate printing of non-self-supporting features such as overhangs or local minima, and which are configured for removal subsequent to printing.” Para 0152 – 0154, Additionally, and among other benefits, illustrative examples described herein allow manufacture with minimal, straightforward machining and no hand finishing. Additionally, and among other benefits, illustrative examples described herein allow a highly geometrically precise RF filter to be repeatably additively manufactured with minimal deviation from as-designed specifications. Additionally, and among other benefits, illustrative examples described herein reduce material volume, thereby reducing weight, cost, and printing time.”).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Mok with support structures that reduce material volume, weight, and printing time as taught by ‘Aston in order to provide a reduced cost (‘Aston, Para 0152 – 0154).

Regarding Claim[s] 3, ‘Mok & ‘Aston discloses all the claim limitations including: the cost is based on a volume the support structures (‘Aston, Para 0152 – 0154).

Claim 12, 13 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0147521 Mok et al. (‘Mok hereafter), and in view of U.S. 2019/0204807 Nelaturi et al. (‘Nelaturi hereafter), and further in view of U.S. 2020/0316856 Mojdeh et al. (‘Mojdeh hereafter).

Regarding Claim[s] 12, ‘Mok & ‘Nelaturi discloses all the claim limitations including: further comprising for each of the potential build orientations, 
determining a selected fixture from a plurality of available fixtures on which to build the part (‘Mok, Para 0030 - 0031, “Preferably, the device for transporting the prototype between the machining apparatuses comprises a twin palletizing mechanism or a multiple pelletizing mechanism.” And “Conveniently, at least one of the plurality of machining apparatuses for carrying out respective manufacturing processes on a prototype is selected from the group comprising: a tool changing mechanism; an integrated headstock; and a modular fixturing mechanism.” The Pelletizing is a function of fixturing), 
Except, ‘Mok is silent regarding: the selected fixture influencing the cost of the inaccessible portions of the support structures.
However, ‘Mojdeh teaches: Para 0054, “For instance, in some embodiments, the outer profile of a 3D printed object (e.g., within the bottommost edge or surface of the 3D printed object) such that the support marks do not interfere with a functionality of the 3D printed object and do not cause the 3D printed object to deviate from design tolerances. Accordingly, embodiments discussed herein can ensure one or more surfaces of 3D printed objects (e.g., those that are connected to support structures) conform to their intended profiles. As a result, the support marks can be left on the 3D printed object and traditional smoothing operations can be eliminated. Accordingly, embodiments discussed herein can also reduce the manufacturing time and cost of 3D printed objects manufactured using additive manufacturing processes. Para 0153. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Mok with support marks in the fixture fixture of the support structure as taught by ‘Mojdeh in order to provide provide a reduced cost (‘Mojdeh, Para 0054).


Regarding Claim[s] 13 & 19 ‘Mok & ‘Mojdeh discloses all the claim limitations except is silent regarding: support structures for the additive process are generated based on a maximum overhang angle defined for the additive process.
However ‘Mojdeh does teach: Para 0094, “The 3D object 600 is connected to a platform 620 by support structures 605 that contact the 3D object at support regions 610.  As shown, the bottom surface of the 3D object 600 is at an angle relative to the platform 620 and the over-cure regions 615 and support regions 610 have different z coordinates at different y coordinates (e.g., start at different layers based on the y coordinate).” 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Mok with a maximum overhang angle of the support structure as taught by ‘Mojdeh in order to provide an angle relative to the build platform (‘Mojdeh, Para 0153).

Regarding Claim[s] 18, ‘Mok & ‘Nelaturi discloses all the claim limitations including: 
removal tool comprise two or more removal tools process (‘Mok, Para 0071, Fig 11c, “tool changing system,” Para 0056, “tool changing mechanism”, Para 0026 “a tool carrying apparatus; a material deposition apparatus; and a material removal apparatus.” Para 0096 “Finally, post-auxiliary processes may be necessary in which, as illustrated in FIG. 4d, the prototype undergoes a de-binding or de-waxing process to remove support material deposited during fabrication thereof.”), 
the method further comprising for of the potential build orientations (‘Mok, “FIGS. 13a & 13b show a prototype slicing algorithm in a local RP data processing system embodying the present invention. Firstly, a 3D CAD model (which, as described above, may be received directly from a buyer or created from a physical model using a 3D digitizer) is loaded into the system. Next, the system defines horizontal plane surfaces of the model. The locations of these horizontal plane surfaces are dependent on the orientation of the model to system reference planes.”), 
Except, ‘Mok, is silent regarding: determining a selected tool of two or more removal tools, the selected tool influencing a measure of the inaccessible portions of the support structures.
However, ‘Nelaturi does teach: determining a selected tool of two or more removal tools, the selected tool influencing a measure of the inaccessible portions of the support structures (‘Nelaturi, Abst, motions of cutting tool to remove each support structure. Fig 2 #26 (library of tools), Para 0012, A collision-free support removal sequence is guaranteed to exist for every support structure in the set of accessible support structures. in further embodiments, various heuristics can be used to order the sequence of support removals, for instance, minimizing orientation changes, minimizing time or cost, maximizing surface quality, and so forth. Para 0042, “A "good" sequence could be determined by evaluating the candidate process plans based upon a manufacturing heuristic, optimization constraint, or cost constraint sought to be optimized, for instance, minimizing time, using as few orientations as possible for three-axis milling, or maximizing surface finish, such as described in U.S. Patent application Pub. No. US 2017/0220028, filed Jan. 29, 2016, pending, the disclosure of which is incorporated by reference.” and “The parameters include orientations and positions along which each cutting tool cuts away raw material. Each process plan includes a maximal set of translations for each cutting tool, where each translation includes a collision-free orientation of the cutting tool and a maximal machinable volume of material removable from the part in that orientation.” And “One of the actions is chosen as guided by a heuristic that is based on aggregate cost and the negative volume that remains after subtracting the maximal sub-volume for the action chosen. Each state and each action includes a tool, orientation of the tool, and a maximal machinable volume. The search ends when a goal condition is satisfied and the actions that satisfy the cost constraint function constitute the process plan to be used.” Para 0007,  “The analysis also requires determining whether supports are being placed in locations during AM that will later be inaccessible to the cutting tools used in the SM process.”).

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
08/09/2022